DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1-line 9-10, the phrase of “the spray nozzles” is unclear if the reference to one or all of plurality of spray nozzle that is previously recited.  For purpose of compact prosecution, the limitation will be interpreted as the plurality of spray nozzles.
In regards to claim 1-line 13, the phrase of “a chamber” is unclear if this chamber is different than the previously recited chamber.  For purpose of compact prosecution, the limitation will be interpreted as the chamber.
In regards to claims 7 and 10, the terms of “optional” or “optionally” render the claims indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nieto (US6,613,147) in view of Head (GB 893,263).
In regards to claim 1, Nieto teaches a portable spray booth (board treatment system) which applies a paint (liquid conditioning agent) to at least one of a plurality of side of an elongated member (70)/untreated board comprising:
a housing (70, enclosure) with a first side (18) having a first aperture (24) and an opposing second side (20) with a second aperture (24), wherein the first aperture and the second aperture have dimensions that correspond to the width and thickness of the untreated board (fig. 1, 3; col. 3, lines 50-60);
a spray applicator system comprising a plurality of spray nozzles (38) located within a chamber defined by the interior of the housing, the plurality of spray nozzles are oriented inward towards the chamber of the enclosure, wherein the paint is sprayed through the plurality of spray nozzles onto at least one of the sides of the untreated board as the untreated board passes through the chamber of the enclosure (fig. 1-4; col. 4, lines 5-15);
a brush (42) is located after the spray applicator system and within the chamber of the housing, the paint is spread along the board (fig. 3; col. 4, lines 15-20); 
where the untreated board initially enters the housing through the first aperture and a treated board exits the housing through the enclosure (fig. 1).
Nieto does not explicitly teach a plurality of brushes.
However, Head teaches an apparatus for applying paint to board comprising a container (1) with a plurality of brushes (14/15) at the delivery end (1d) of the container (fig. 1-2, pg. 2 lines 70-90, pg. 3 lines 60-65).  Head teaches the brushes are positioned after paint application rollers (6) (fig. 1-2; pg. 2, lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plurality of brushes at the exit of the container of Head onto the brush within the chamber at the exit of the housing of Nieto because Head teaches it will enable for boards to be quickly coated (pg. 1, lines 15-20).
In regards to claim 2, Nieto and Head as discussed, where Nieto teaches the plurality of nozzles includes a first spray nozzle (38) disposed proximate to a third side of the housing and is oriented in towards a central region of the chamber, wherein the third side of the enclosure is between the first side of the housing and the second side of the enclosure, and the first spray nozzle sprays the paint onto a first surface of the board as the board is passed through the housing (fig. 3-4; col. 4, lines 5-15).
In regards to claims 3 and 5, Nieto and Head as discussed, where Nieto teaches the plurality of nozzles includes a second spray nozzle (38) disposed proximate to the third side of the housing (see nozzle at corner of housing), the second spray nozzle is located above the first spray nozzle and is oriented in towards the central region of the chamber, wherein second spray nozzle sprays the paint onto the first surface of the board as the board is passed through the housing (fig. 3-4; col. 4, lines 5-15).
In regards to claims 4 and 6, Nieto and Head as discussed, where Nieto teaches the plurality of nozzles includes a second spray nozzle (38) proximate to a fourth side of the housing (see nozzle at lower part of housing) and is oriented in towards the central region of the chamber, the fourth side of the housing is between the first side of the housing and the second side of the housing, wherein the fourth side of the housing opposes the third side of the housing, wherein second spray nozzle sprays the paint onto a second surface of the board as the board is passed through the enclosure, and where the second surface of the board opposes the first surface of the board (fig. 3-4; col. 4, lines 5-15).
In regards to claim 7, Nieto and Head as discussed, where Nieto teaches the plurality of nozzles includes
a first spray nozzle (38) disposed proximate to a third side of the housing and is oriented in towards a central region of the chamber, wherein the third side of the housing is between the first side of the housing and the second side of the housing, and the first spray nozzle sprays the paint onto a first surface of the board as the board is passed through the enclosure;
a second spray nozzle (38) proximate to a fourth side of the housing (see nozzle at lower part of housing) and is oriented in towards the central region of the chamber, the fourth side of the housing is between the first side of the housing and the second side of the housing, the fourth side opposes the third side of the housing, the second spray nozzle sprays the paint onto a second surface of the board as the board is passed through the enclosure, 
the second surface of the board opposes the first surface of the board;
a third spray nozzle disposed proximate to a top of the housing (see nozzle at corner of housing) and is oriented in towards a central region of the chamber, wherein third spray nozzle sprays the liquid conditioning agent onto a top surface of the board as the board is passed through the housing; and
a fourth spray nozzle (see nozzle at side of housing) disposed proximate to a bottom of the enclosure and is oriented in towards a central region of the chamber, and
fourth spray nozzle sprays the liquid conditioning agent onto a bottom surface of the board as the board is passed through the housing (fig. 3-4; col. 4, lines 5-15).
In regards to claims 10-11, Nieto and Head as discussed, where Head teaches the plurality of
a first brush (14) with a first brushing end oriented towards the second aperture at the delivery end (1d), where the first brushing end of the first brush is oriented coplanar with a first side of the board, and wherein the first brushing end of the first brush is in contact with the first side of the board as the board is passing through the container (fig. 1-2, 5; pg. 2, lines 73-95);
a second brush (14) with a second brushing end oriented towards the second aperture at the delivery end (1d), wherein the second brushing end of the second brush is oriented coplanar with a second side of the board that opposes the first side of the board, and where the second brushing end of the second brush is in contact with the second side of the board as the board is passing through the housing (fig. 1-2, 5); 
a third brush (14) with a third brushing end oriented towards the second aperture (fig. 1-2, 5);
a fourth brush (14) with a second brushing end oriented towards the second aperture at the delivery end (1d), where the fourth brushing end of the fourth brush is oriented coplanar with a bottom side of the board, and where the fourth brushing end of the fourth brush is in contact with the bottom side of the board as the board is passing through the housing (fig. 1-2, 5).
In regards to claim 12, Nieto and Head as discussed, where Nieto teaches the housing comprises a fluid outlet at the bottom of the housing at a lowest point (26), where unused liquid is collected and returned to a container (46, source container) that supplies the plurality of nozzles (fig 4; col. 4, liens 19-30).
In regards to claim 13, Nieto and Head as discussed, where Nieto teaches the housing comprises bottom wall (16, fluid retention tray), the bottom wall collects the liquid (fig. 3-4; col. 3, lines 50-60).
In regards to claim 14, Nieto and Head as discussed, where Nieto teaches the housing and bottom wall are secured to legs (30, securing frame) (fig. 1, 3-4; col. 3, lines 60-65).
In regards to claim 15, Nieto and Head as discussed, where Nieto teaches a drain valve (28) is connected to the bottom wall and releases the liquid to the container (fig. 4; col. 3, lines 60-65).
In regards to claim 18, Nieto and Head as discussed, but do not explicitly teach the housing is a plastic tote box.
However, the use of a plastic housing such as a plastic tote box to surround elements is well known.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plastic tote box as the housing, to separate the outside environment from the interior elements of the housing/plastic tote box.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nieto and Head as applied to claims 1-7, 10-15 and 18 above, and further in view of Holtzman (US2,751,879).
In regards to claims 8 and 9, Nieto and Head as discussed, where Nieto teaches a delivery pipe mounts to the housing using bracket (not labeled but shown in fig. 4, internal support frame) delivery pipe orients the plurality of nozzles (fig. 4).  Head teaches the plurality of brushes are mounted on bars (19/20) and posts (18), where wingnuts (21) allow for removeable (fig. 1-2, 5; pg. 2, lines 105-125, pg. 3, lines 5-15).
Nieto and Head do not explicitly teach an internal support frame that secures and orients the plurality of spray nozzles and the plurality of brushes, wherein the internal support frame fits within the chamber of the enclosure, and wherein the internal support frame is removeable from the chamber of the enclosure.
However, Holtzman teaches a spray sections (25) which each are removable with a bracket (51) that mounts to a channel (16) (fig. 1, 3; col. 3, lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the removable mounting of spray sections of Holtzman onto the plurality of nozzles of Nieto and Head because Holtzman teaches it will provide saturating of woods that is efficient and durable in service (col. 1, lines 35-45).
Further regarding claims 8-9, Nieto, Head and Holtzman teaches the spray nozzles and the brushes are removal mounted using several brackets/supports, but do not teach an internal support which secures the plurality of spray nozzles and the plurality of brushes.
However, it would have been in the obvious to one of ordinary skill in art to provide a single frame which mounts the plurality of nozzles and the plurality of brushes, to replace the individual brackets and bars, because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP2144.04-V-B).  
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nieto and Head as applied to claims 1-7, 10-15 and 18 above, and further in view of Alfsen (US3,679,790).
In regards to claim 16, Nieto and Head as discussed, but do not explicitly teach a plurality of strips of flexible material located over the second aperture, wherein the plurality of strips of flexible material permit passage of the board through the second aperture while retaining any excess liquid conditioning agent within the interior of the chamber.
However, Alfsen teaches a housing (10) that has sealing means (30/32) at the inlet and outlet, where the sealing means are flexible to allow for the movement of fiberboards (24) through the housing (fig. 1; col. 1, lines 55-75).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sealing means of Alfsen onto the housing of Nieto and Head because it would have been obvious to try for one of ordinary skill in the art before the effective filing date of the claimed invention, to realize the claimed arrangement, as there are a finite number of arrangements known to persons of ordinary skill in the art separate an exterior space from an interior space (MPEP2143E).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nieto and Head as applied to claims 1-7, 10-15 and 18 above, and further in view of Lee (US2008/0105200).
In regards to claim 17, Nieto and Head as discussed, but do not explicitly teach a detector that detects entry of the untreated board through the first aperture, wherein the spray applicator system is actuated in response to the detector detecting the entry of the untreated board through the first aperture such that the liquid conditioning agent begins to spray out from at least one of the plurality of spray nozzles.
However, Lee teaches a sensor (150, detect) which is installed at the introduction part of a spray coater (50), where the sensor senses a profile (1) and sends a send to a control part to initiate operation of a spray nozzles (54) (fig. 8; para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sensor of Lee onto the housing of Nieto and Head because Lee teaches it will prevent unnecessary spraying of paint (para. 49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717